Citation Nr: 1729909	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for recurrent vocal cord papilloma.

REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1999 to February 2004, and in the United States Army from January 2008 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2016, the Board remanded the Veteran's claims for entitlement to service connection for a throat disability, herpes simplex virus, and an acquired psychiatric disability, and entitlement to an evaluation in excess of 10 percent for chronic left shoulder strain, and to a compensable evaluation for a chronic right ankle strain.

In a May 10, 2017 Statement of the Case, the RO continued the evaluation of chronic left shoulder strain as 10 percent disabling and the evaluation of chronic right ankle strain as 0 percent disabling.  The RO also denied service connection for an acquired psychiatric disorder.  In a separate May 10, 2017 Statement of the Case, the RO denied service connection for recurrent vocal cord papilloma (claimed as a throat/vocal cord condition).  In a May 11, 2017 rating decision, the RO denied service connection for herpes simplex.  In a Notice of Disagreement dated June 2017, the Veteran stated that he wished to appeal only the recurrent vocal cord papilloma.  Thus, the claim for recurrent vocal cord papilloma is the only claim currently addressed by the Board.


FINDINGS OF FACT

1.  The competent and credible evidence demonstrates that the Veteran's recurrent vocal cord papilloma is related to the Veteran's currently diagnosed human papillomavirus (HPV). 

2.  The competent and credible evidence fails to demonstrate that the Veteran's HPV was incurred in or aggravated by his active duty service.



CONCLUSION OF LAW

The criteria for service connection for vocal cord papilloma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Merits of the Claim

The Veteran asserts that his currently diagnosed vocal cord papilloma is related to service.  In a June 2011 Notice of Disagreement, the Veteran specified his claim, noting that he loses is voice quite easily and that the condition is attributable to "sounding off" too much while in the Marine Corps.  In April 2012, however, the Veteran was diagnosed with HPV.  At that time, he acknowledged in a VA medical treatment note that his hoarse voice is attributable to his HPV.  Medical records from 2012 through the present are clear that the Veteran has maintained that his vocal cord papilloma is secondary to his diagnosed chronic HPV.  In an April 2017 VA medical examination, the examiner formally diagnosed the Veteran's vocal cord papilloma as secondary to his chronic HPV infection.  The Board finds this medical opinion to be adequate.  Thus, in adjudicating service connection for vocal cord papilloma, analysis must first proceed to determine whether the Veteran's chronic HPV infection is related to service.  Only then would the Board be able to determine whether the Veteran's vocal cord papilloma is secondarily related to his HPV.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record is clear that the Veteran was diagnosed with HPV in 2012, thus satisfying the service connection element of a current diagnosis.

Regarding the requirement for an in-service injury or aggravation of a disease or injury, there is simply nothing in the record indicating that the Veteran contracted HPV while on active duty service.  A May 2017 addendum to a VA psychological evaluation notes that the Veteran "was raped in [July 2005] while attending college while on inactive reserves for the marine corp."  In an April 2012 VA treatment note regarding the Veteran's HPV diagnosis, the examiner opines that "there is no way to know how he contracted it" and that "it may or may not be due to his past sexual assault."  No other evidence of record indicates that the Veteran contracted HPV in service.

Since there is no evidence of record suggesting that the Veteran contracted HPV in service, there is clearly no evidence suggesting a nexus between the Veteran's currently diagnosed HPV and his active duty service.  

Further, as stated above, the April 2017 VA medical examiner concluded that the Veteran's vocal cord papilloma is related to his HPV.  No evidence of record contradicts that opinion.  Accordingly, the Board finds the April 2017 VA examination to be the most probative medical evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Nothing in the record attributes the Veteran's HPV to his active duty service.  Thus, as the evidence of records fails to demonstrate the required elements of service connection, the Board must deny the claim.

The Board has considered the Veteran's statements as to his vocal cord problems.  However, as a lay person, he is not competent to offer a diagnosis of throat disorders as he does not possess the requisite specialized knowledge.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board finds that service connection for vocal cord papilloma is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for vocal cord papilloma is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


